Citation Nr: 0218314	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-11 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus 
claimed as secondary to exposure to herbicides (Agent 
Orange).

[The claim of entitlement to service connection for 
carcinoma of lung claimed as secondary to exposure to 
herbicides will be the subject of a later decision.]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to October 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the veteran's claim of entitlement 
to service connection for diabetes mellitus secondary to 
exposure to herbicides.  A hearing was held before the 
undersigned Board member at the RO (i.e. a Travel Board 
hearing) in August 2002.  

The Board is undertaking additional development with 
respect to the issue of service connection for carcinoma 
of the lung claimed as secondary to exposure to herbicides 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When development is completed with respect 
to those claims, the Board will then provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, during the 
Vietnam era or otherwise; as such, he was not exposed to 
herbicide agents during his military service.  

2.  The medical evidence does not indicate that the 
veteran's diabetes mellitus is in any way related to his 
active military service.  



CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 U.S.C. § 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.303; 3.307; 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that service connection is warranted 
for diabetes mellitus claimed as secondary to exposure to 
Agent Orange.  At the outset, the Board notes that the 
medical evidence clearly shows that the veteran suffers 
from insulin dependent, adult-onset diabetes mellitus.

The Board also notes that the Veterans Claims Assistance 
Act of 2000 (hereinafter VCAA or the Act), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), essentially eliminate the well-grounded 
requirement and modify VA's duties to notify and assist 
claimants; however, the new law also provides that VA is 
not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(a)-(c)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
September 2001 which explained, among other things, the 
VCAA.  Further, the record reflects that the veteran and 
his representative were provided with a copy of the 
appealed August 2001 rating action, and with a Statement 
of the Case in April 2002.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate the claim.  Thus, the veteran 
has been advised of the evidence necessary to substantiate 
his claims, and his claims were considered by the RO 
subsequent to the enactment of the liberalizing law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further assistance in developing this claim, however, is 
not necessary because, as will become apparent below, no 
reasonable possibility exists that such assistance will 
aid in the establishment of entitlement to service 
connection for diabetes mellitus.  As such, the veteran 
will not be prejudiced as a result of the Board deciding 
this claim.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2002).  If diabetes mellitus becomes 
manifest to a 10 percent degree within one year of active 
service it shall be considered to have been incurred in 
that period of active duty (as a "chronic disease").  
38 U.S.C.A. §§ 1101, 1112, 1113,1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (a) (2002).

In addition, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there 
is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 
& Supp. 2001); 38 U.S.C. § 1116, as amended by § 201 of 
the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 
C.F.R. §§ 3.307, 3.309 (2002).

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 
115 Stat. 976 (2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

The term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 C.F.R. § 3.307(a)(6) (2002).

If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases, 
to include diabetes mellitus, shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or 
more within a year, after the last date on which the 
veteran was exposed to a herbicide agent during active 
military, naval, or air service.  38 U.S.C.A. § 1116, as 
amended by § 201 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined 
that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. 
L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Again, the veteran asserts that he suffers from diabetes 
mellitus as a result of being exposed to Agent Orange 
while serving in Vietnam.  During the August 2002 Travel 
Board hearing, he testified that he served with the "98th 
Replacement Company" and was sent to Vietnam in 1966 for 
eight months (he noted that the eight month tour began and 
ended in 1966).  He related that his duties in Vietnam 
included stacking human bodies.  The veteran testified 
that he returned to the United States after his mother 
wrote her congressman and requested that he be sent home 
as she had four other sons serving in Vietnam.  He related 
that the paperwork documenting the authorization to pull 
him out of Vietnam had been in his mother's possession was 
lost due to a hurricane in 1968 or 1969.  

The veteran further testified that he experienced the 
symptoms of diabetes while in service but was not 
diagnosed with this disorder until 1979 or 1980.  He noted 
that he was diagnosed with diabetes at the VA Medical 
Center (VAMC) in New Orleans and has been receiving 
ongoing treatment there for this disorder since that time.  

The veteran's military records do not reflect that he 
served in Vietnam.  Specifically, his DD Form 214 does not 
indicate that his service from May 1966 to October 1967 
included any foreign and/or sea service.  Further, the 
veteran's personnel records have been associated with 
claims folder and indicate that the veteran spent his 
military service in the United States, and specifically 
spent 1966 stationed in Fort Polk, Louisiana, and then 
Fort Bliss, Texas.  In fact, it is noted that he went AWOL 
(absence without official leave) for over a week in 
November 1966 and again for almost a month beginning in 
late December 1966 while at Fort Bliss.  

These official records are of greater probative value than 
the veteran's wholly unsubstantiated statements and 
testimony to the effect that he indeed served in Vietnam; 
and they show that the veteran served on active duty in 
the United States from May 1966 to October 1967, during 
the Vietnam era, but not in Vietnam.  The preponderance of 
evidence on this point establishes that the veteran did 
not serve in Vietnam. Cf. 38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  That said, the preponderance of the evidence 
is against the veteran's claim that he suffers from 
diabetes mellitus secondary to exposure to herbicides in 
service.  

Turning to the question of whether diabetes mellitus is 
directly related to service, the Board notes that the 
veteran's service medical records are negative, to include 
the October 1967 separation examination report, for a 
diagnosis or treatment of this disorder.  

Further, there is no medical evidence of record indicating 
that diabetes mellitus is otherwise related to his active 
military service.  It is pointed out that the earliest 
evidence of record indicating a diagnosis of the disorder 
is a VA hospital report dated in March 1984 documenting 
the veteran's admission for chest pain.  In addition, the 
diagnosis is noted in outpatient treatment records dated 
in April 1984 through January 1985; in the record of a 
hospital admission from August to September 1989; in a 
September 1992 letter from a private medical examiner; in 
a August 1995 hospital report; and in VA outpatient 
treatment records dated in August 1995 and June 1996.  

In addition, treatment for diabetes mellitus - and related 
manifestations, to include a diabetic ulcer about the foot 
and diabetic neuropathy - is documented in various 
outpatient treatment records dated from 1998 and into 
2002.  However, none of this evidence indicates that the 
veteran's diagnosed diabetes mellitus had its onset during 
his active military service or is any way related to his 
military service.  As well, there is no evidence of 
treatment for or a diagnosis of diabetes mellitus during 
the year after the veteran separated from service.  
38 U.S.C.A. §§  1101, 1110, 1112 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

It is pointed out that the veteran's testimony to the 
effect that he had symptoms of diabetes while in service, 
without supporting medical evidence (and he does not have 
the requisite medical training or expertise), is not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  In sum, there is simply no basis to 
conclude that diabetes mellitus was incurred or aggravated 
in service, and the preponderance of the evidence is 
against the veteran's claim that he suffers from diabetes 
mellitus on a direct basis (or presumptive basis under 
38 C.F.R. § 3.309 (a) (2002)).



ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

